Citation Nr: 0017639	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  94-43 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for low back strain, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




INTRODUCTION

The veteran had active duty from November 1970 to April 1974.  

These matters are before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision that denied 
entitlement to a disability rating in excess of 10 percent 
for low back pain, and an April 1994 rating decision that 
denied entitlement to service connection for PTSD.  In June 
1997 the RO denied service connection for bilateral heel, hip 
and knee disorders as secondary to gonococcal urethritis.  
The RO notified the veteran of that determination by letter 
dated June 27, 1997; the veteran did not appeal that 
decision.  38 C.F.R. §§ 20.200, 20.201, 20.302 (1999).  


FINDINGS OF FACT

1.  The medical evidence submitted in support of the claim 
includes medical evidence that contains diagnoses of PTSD.  

2.  The evidence includes an April 1995 medical report, which 
contains a medical opinion relating PTSD to the veteran's 
claimed in-service stressors.  

3.  Prior to the promulgation of a decision in the appeal, 
the veteran requested withdrawal of his Substantive Appeal on 
the issue of a rating in excess of 20 percent for chronic low 
back strain.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection for PTSD requires the presence of three 
elements: (1) A current, clear medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; (3) medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
in-service stressor.  See Gaines v. West, 11 Vet. App. 353 
(1998); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 
Veterans Benefits Administration Manual M21-1, Part VI, para 
11.38 (1998) (hereinafter M21-1); cf. 38 C.F.R. § 3.304(f) 
(1999) (Deletes requirement of establishing a "clear" 
diagnosis for service connection for PTSD and reference 
to certain awards as conclusive proof of in-service 
stressors).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that the VA had adopted a final rule in October 1996, 
effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 
4.126 (1996).  The effect of these revisions was to change 
the diagnostic criteria for mental disorders from the 
Diagnostic and Statistical Manual for Mental Disorders (DSM), 
third edition and the third edition, revised, to the fourth 
edition (DSM-IV).  The criteria in DSM-IV for determining 
sufficiency of stressors is no longer based solely on usual 
experience and response but are individualized (geared to the 
specific individual's actual experience and response).  Id.  
As such, the standard to be used to establish in-service 
stressors depends upon whether the veteran engaged in combat, 
i.e., the veteran had personally participated in events 
constituting an actual fight or encounter with a military 
foe, hostile unit, or instrumentality.  VAOPGCPREC 12-99 
(October 18, 1999).

The provisions of 38 C.F.R. § 3.304(f) were amended during 
the pendency of this appeal.  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991), where a law or 
regulation changes after the claim has been filed and before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  Part of the amendment 
to 38 C.F.R. § 3.304(f) involved the elimination of the 
requirement of a "clear" diagnosis of PTSD.  In the case at 
hand, the current provision, which only requires a current 
diagnosis of PTSD, is more favorable to the veteran, and 
thus, is the version to be applied.  

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (1999); see also Gregory v. Brown, 8 Vet. App. 563 
(1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service.  The Court in Zarycki noted that, 
under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) and (f), 
the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made by considering military citations that expressly denote 
as much and/or other service department or lay evidence that 
is credible.  See Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

If the veteran engaged in combat, his lay testimony regarding 
lay stressors will be accepted as conclusive evidence of the 
presence of in-service stressors, unless VA produces clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b) (West 1991); Fossie v. West, 12 Vet. App. 1 (1998); 
Gaines, 11 Vet. App. 353; 38 C.F.R. § 3.304(f).  If, however, 
the veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  
See Fossie and Cohen, both supra; 38 C.F.R. § 3.304(f).  A 
physician's opinion is irrelevant as to the question of the 
occurrence of the claimed stressors.  See Cohen, 10 Vet. App. 
at 142; Moreau, 9 Vet. App. at 395-396.  See also Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (Court held that a medical 
opinion based solely or in large measure on a veteran's 
reported medical history will not be probative to disposition 
of claim if the objective evidence does not corroborate the 
reported medical history or if a preponderance of the 
evidence is otherwise against the claim).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The veteran contends that he has PTSD as a result of his 
experiences in Vietnam.  During a March 1995 hearing the 
veteran testified that while serving in Vietnam he was 
stationed at Cam Ranh Bay, Binh Hoa, and Tan Son Nhut air 
bases.  He stated that while in Vietnam he watched his 
roommate, Sergeant Tom Green, being shot by the enemy while 
in the barracks and that he was ambushed on three separate 
occasions while in a truck convoy.  He further stated that he 
was exposed to mortar fire while stationed at Tan Son Nhut, 
and during a mortar attack a nearby barracks was bombed and 
he witnessed two fellow soldiers being blown away.  One of 
the men was named Landry, and the other, Mason, and they were 
both aircraft mechanics.  He also stated that on a separate 
occasion his barracks was attacked by the Vietcong, but the 
attack was repelled by Korean troops.  

The evidence includes an April 1995 report of psychological 
assessment.  The veteran stated that he served in Vietnam 
from June 1971 to June 1972 at military air bases located 
around in Cam Ranh Bay, Saigon and Binh Hoa.  The veteran 
stated his primary military occupational specialty was 
airframe repairman but described his duty as primarily combat 
support.  During his interview the veteran described several 
instances in Vietnam during which he witnessed people being 
killed.  He reported several instances during which living 
quarters were under shell attack and he witnessed people 
sustain injuries.  He stated he was often personally under 
rocket and mortar attacks.  The veteran described an incident 
during which he was unarmed while under enemy fire.  The 
veteran also reported being under enemy fire on other 
instances during which he witnessed others being hit by 
incoming or outgoing rounds.  The examiners assessed the 
veteran for possible PTSD by clinical interview and 
psychometric testing.  These examiners concluded that the 
interview data was consistent with a DSM-IV diagnosis of 
PTSD.  The examiners also stated that the veteran met the 
PTSD diagnostic criteria, which included exposure to the 
stressors as described above.  

A well grounded claim for PTSD requires evidence of the 
disability; lay evidence (presumed to be credible for well-
grounded purposes only) of an in-service stressor; and 
medical evidence of a nexus between service and PTSD.  Gaines 
v. West, 11 Vet. App. 353, 357 (1998).  For the purpose of 
determining whether the claim is well grounded, the Board 
must assume that the alleged events occurred without 
reference to the probative value or weight of the claimed 
stressors.  

The Board finds that the evidence submitted in support of the 
claim includes medical evidence that contains diagnoses of 
PTSD.  The Board also finds that the evidence includes an 
April 1995 medical report, which contains a medical opinion 
relating PTSD to the veteran's claimed in-service stressors.  
Again, without assessing the credibility or probative weight 
to be assigned to this opinion, the Board finds that it 
provides a nexus between the claimed stressors and PTSD.  
Therefore, it renders the claim well grounded.  The Board 
concludes that the claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


Increased Rating

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  

In a written, signed statement dated March 6, 2000, the 
veteran has withdrawn his appeal on the issue of a rating in 
excess of 20 percent for chronic low back strain.  
Consequently, there remain no allegations of errors of fact 
or law for appellate consideration as to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.  



ORDER

As the veteran has provided a well-grounded claim of 
entitlement to service connection for PTSD, the appeal as to 
this issue is granted.

The appeal of a rating in excess of 20 percent for chronic 
low back strain is dismissed.  


REMAND

In October 1996 the Board remanded this case to the RO in 
order to assist the veteran in developing facts pertinent to 
his claim.  The Board remanded the case, in part, in an 
attempt to verify or corroborate the stressors alleged by the 
veteran.  The Board is aware that the veteran failed to 
respond to stressor development letters sent to him in 
November 1996 and November 1998, which requested the veteran 
to provide details pertaining to his alleged stressors.  The 
veteran responded in July 1999.  He requested a copy of the 
letter regarding more information concerning the details of 
his PTSD stressors.  The claims folder does not show that 
another request was sent to the veteran.  In addition, an 
attempt to verify or corroborate the alleged stressors based 
on the information already provided was not performed.  The 
veteran's representatives argue that the case must be 
remanded in order to attempt to verify or corroborate the 
alleged stressors in accordance with the duty to assist.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  



The veteran's service records and testimony do not indicate 
that he had combat-related duties while stationed in Vietnam, 
but the VA cannot rely on the military occupational specialty 
or combat citations to determine if the veteran was exposed 
to combat.  If the veteran claims to have been exposed to 
enemy fire the VA must attempt to verify his allegation.  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

The veteran's DD Form 214 shows that his primary military 
occupational specialty was airframe repairman.  The evidence 
includes the veteran's Uniform Military Personnel Record, but 
this does not clearly indicate when the veteran served in 
Vietnam and to which command he was assigned while in 
Vietnam.  The veteran stated that he served in Vietnam from 
June 1971 to June 1972 at military air bases located around 
in Cam Ranh Bay, Saigon and Binh Hoa.  

During an April 1993 psychological examination the veteran 
did not report having experienced stressful events while 
service in Vietnam.  In fact, the veteran only related having 
experienced stressful events prior to and subsequent to 
service.  

During a March 1995 hearing the veteran testified that while 
serving in Vietnam he was stationed at Cam Ranh Bay, Binh 
Hoa, and Tan Son Nhut air bases.  He stated that while in 
Vietnam he watched his roommate, Sergeant Tom Green, being 
shot by the enemy while in the barracks and that he was 
ambushed on three separate occasions while in a truck convoy.  
He further stated that he was exposed to mortar fire while 
stationed at Tan Son Nhut, and during a mortar attack a 
nearby barracks was bombed and he witnessed two fellow 
soldiers being blown away.  One of the men was named Landry, 
and the other, Mason, and they were both aircraft mechanics.  
He also stated that on a separate occasion his barracks had 
been attacked by the Vietcong, but the attack had been 
repelled by Korean troops.  

During the April 1995 psychological assessment, the veteran 
stated that his primary military occupational specialty was 
airframe repairman but described his duty as primarily combat 
support.  During his interview the veteran described several 
instances in Vietnam during which he witnessed people being 
killed.  He reported several instances during which living 
quarters were under shell attack and he witnessed people 
sustain injuries.  He stated he was often personally under 
rocket and mortar attacks.  The veteran described on incident 
during which he was unarmed while under enemy fire.  The 
veteran also reported being under enemy fire on other 
instances during which he witnessed others being his by 
incoming or outgoing rounds.  The examiners assessed the 
veteran for possible PTSD by clinical interview and 
psychometric testing.  These examiners concluded that the 
interview date was consistent with a DSM-IV diagnosis of 
PTSD.  The examiners also stated that the veteran met the 
PTSD diagnostic criteria, which included exposure to the 
stressors as described above.  

In a June 1995 stressor statement the veteran reported that 
he had been assigned to barracks in the back perimeter of the 
base and "[e]specially at night the V.C. - maybe just a few 
of them at a time - would try to pick us off - we were prime 
targets - there were times VC overran our perimeter."  The 
veteran clarified his personal hearing testimony by stating 
"I never said my barracks was bombed or destroyed - I said 
'bopped-(fired upon).'"  He stated that Sergeant Tom Green 
was seriously wounded during a shell attack on the airplane 
hanger in which he worked.  He stated "I was severely 
affected each time I saw anyone shot or killed like when a 
nearby barracks - maybe 3 away no more, got hit by shelling 
and the guy standing on the porch like area got blown 
totally, blown while I watched."  The veteran stated that he 
volunteered for convoy duty approximately four months after 
arriving in Vietnam and during that time they were ambushed 
by enemy snipers while he was unarmed.  He recalled that 
while stationed at Tan Son Nhut "VC fired several rounds 
right through my barracks.  We couldn't get to bunkers 
because we'd have to go out directly into the line of fire.  
Then the Koreans came along and bailed us out.  They found 
five or maybe seven dead VC after it was all over."  He 
stated that one of his nightmares relates to an incident when 
"this Korean came into the Airmen's Club and shot off a 
round from his 45 - just sprayed it."  

In accordance with the duty to assist an attempt should be 
made to corroborate or verify the alleged stressful events or 
determine that they cannot be corroborated or verified.  




To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following:

1.  The veteran's DD Form 214 shows that 
his primary military occupational 
specialty was airframe repairman.  The 
evidence includes the veteran's Uniform 
Military Personnel Record, but this does 
not clearly indicate when the veteran 
served in Vietnam and to which command he 
was assigned while in Vietnam.  He stated 
that he served in Vietnam from June 1971 
to June 1972 at military air bases 
located around in Cam Ranh Bay, Saigon 
and Binh Hoa.  The RO should contact the 
service department or the National 
Personnel Records Center to ascertain 
when the veteran served in Vietnam and 
under which units.  

2.  The RO should obtain from the veteran 
specific detailed information regarding 
his claimed stressors, including dates, 
complete names, and unit assignments, and 
attempt to verify the occurrence of the 
claimed stressors through official 
channels, including the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR).  This should be done 
even if the veteran does not provide 
additional details regarding the claimed 
events.  In that case, the RO should 
attempt to verify the occurrence of the 
claimed stressors based on the 
information already of record.  This is 
outlined in the body of this remand.  The 
organizations contacted should be 
requested to provide any information 
which might corroborate the veteran's 
claimed stressors.  If the claimed events 
cannot be corroborated or verified, this 
should be stated.


3.  The RO should then determine whether 
the evidence of record corroborates or 
verifies the existence of any of the 
claimed stressors.  It is at this stage 
that the RO may take into account the 
credibility and probative value of the 
statements and evidence.  

4.  If, and only if, the RO determines 
that the record corroborates the 
existence of a stressor or stressors, the 
RO should then schedule the veteran for a 
psychiatric examination to determine 
whether a diagnosis of PTSD is present 
and whether it conforms to the DSM-IV.  
The examination should include any 
diagnostic tests deemed necessary for an 
accurate assessment.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
verified or corroborated and the examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  If the RO is 
unable to verify or corroborate the 
occurrence of any alleged in-service 
stressor, the medical examination should 
not be performed.

5.  After the development requested above 
is completed to the extent possible, the 
RO should again review the record.  The 
RO should adjudicate the issue of service 
connection for PTSD.  



If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and be given the opportunity to 
respond.  The case should then be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals


 



